Case 1:15-cr-00252-PKC Document 1511 Filed 03/19/21 Page 1 of 2 PageID #: 26438

                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
SPN:KTF                                             271 Cadman Plaza East
                                                    Brooklyn, New York 11201



                                                    March 19, 2021

By Electronic Mail and ECF

The Honorable Pamela K. Chen
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:    United States v. Full Play Group, SA, et al.
                      Criminal Docket No. 15-252 (S-3) (PKC)

Dear Judge Chen:

               The government respectfully submits this letter and accompanying document
pursuant to Your Honor’s order of March 3, 2021 requiring the government to produce for in
camera review all PowerPoint decks in its possession from Traffic, Datisa, T&T Sports
Marketing Ltd., Fox Pan American Sports, CONCACAF, CONMEBOL and FIFA. See ECF
Dkt. Entry dated Mar. 3, 2020 (Order). The enclosed PowerPoint deck, provided to the
government by CONCACAF, is denoted by Bates numbers EDNY-Court_0000291 through
EDNY-Court_0000300.

                As set forth in the government’s previous submissions to the Court in response to
the defendants’ motion to compel (see ECF Dkt. Nos. 1444 and 1476), the government submits
that the PowerPoint decks provided during the course of presentations by the above-listed
entities are not discoverable because those decks either reference underlying materials already
produced to the defendants or otherwise fall outside the scope of Rule 16, Brady, and related
authorities. To the extent such presentations include substantive, material, non-public
information not otherwise available in the underlying documents produced by the government,
the government has disclosed and will disclose, as appropriate, such information in letter form.
The government respectfully requests that the Court deny the defendants’ motion to the extent it
Case 1:15-cr-00252-PKC Document 1511 Filed 03/19/21 Page 2 of 2 PageID #: 26439




urges compelled production of documents the government intends to withhold as not within the
scope of its disclosure obligations under Rule 16, Brady, Giglio, or the Jencks Act.

                                                  Respectfully submitted,

                                                  SETH D. DUCHARME
                                                  Acting United States Attorney

                                           By:          /s/
                                                  Samuel P. Nitze
                                                  M. Kristin Mace
                                                  Keith D. Edelman
                                                  Patrick T. Hein
                                                  Kaitlin T. Farrell
                                                  Assistant U.S. Attorneys
                                                  (718) 254-7000

cc:    Counsel of record (by ECF) (without enclosures)
       Clerk of Court (PKC) (by ECF) (without enclosures)

Enclosure




                                              2
